Opinion By
Henderson, J.,
The plaintiff’s action is based, in part, upon “ an oral agreement of rental, from month to month .... at a monthly rental of eighteen dollars and twentj^-five cents, ($18.25) ; ” and for this amount, the court entered judgment for want of a sufficient affidavit of defense. No opinion was filed, indicating the reasons of the court for entering judgment, and we do not find in the statement of claim, and the affidavit of defense, and the supplemental affidavit of defense, sufficient warrant for that action. The contract set up by the plaintiff, is denied in the most comprehensive and express terms, by the defendant. There is not only denial that she paid rent in advance for the month of November, but a direct and emphatic denial that any agreement or contract was made between her and the plaintiff, for rent of the premises, described, at the rate charged, or at any other rate, and, if true, this constitutes a good defense to that much of the plaintiff’s claim. We do not see how her defense could be set up in more' forcible terms or by a more diametrical traverse. The averment in the statement of claim, that the defendant requested the plaintiff to send a bill for the rent, is not a statement of the cause of action. The omission of the defendant to specifically deny that allegation, does not amount to an admission that the rent was due; especially, in view of the sweeping denial that any contract of lease ever existed, or that any rent was due. Affidavits of defense should not be subjected to hypercritical scrutiny. Where, according to a fair understanding of the language of the affidavit, a good defense is presented, the defendant’s right to a trial by jury, should be protected.
The judgment is reversed and the record remitted for further proceedings.